DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on June 8, 2022.
Claims 2-19 are pending in this action. Claims 4, 6, 10, and 15 have been amended. Claims 1 has been canceled. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chang Yang (Reg. No. 73,200) on July 21, 2022.

IN THE CLAIM:
Please amend claims 4 and 6 as follows:
4. (Currently amended)	A voice command system, comprising:
	a gateway apparatus including an interface configured to receive a voice command; and
	a controller configured to perform a registration process of registering a speaker whose voice command is permitted to be received, wherein
	the controller is configured to perform an authentication process of rejecting a reception of the voice command when a speaker of the voice command is not registered, and permitting a reception of the voice command when a speaker of the voice command is registered, 
	the controller is configured to perform the authentication process for each the voice command, 
	the controller is configured to perform the registration process and the authentication process during an installation operation period of an equipment,
	the installation operation period of the equipment is a period that installation of the equipment is performed, [[and]]
	the equipment includes a power generation equipment, and
	the voice command includes a first voice command requesting an operation item of a use procedure and a second voice command for the equipment based on the operation item.

6. (Currently amended) A voice command system, comprising:
	a gateway apparatus including an interface configured to receive a voice command; and
	a controller configured to perform a registration process of registering a speaker whose voice command is permitted to be received, wherein
	the controller is configured to perform an authentication process of rejecting a reception of the voice command when a speaker of the voice command is not registered, and permitting a reception of the voice command when a speaker of the voice command is registered, 
	the controller is configured to perform the authentication process for each the voice command, 
	the controller is configured to perform the registration process and the authentication process during an inspection period of an equipment,
	the inspection period of the equipment is a period that the equipment is inspected after installation of the equipment, [[and]]
	the equipment includes a power generation equipment, and
	the voice command includes a first voice command requesting an operation item of a use procedure and a second voice command for the equipment based on the operation item.


Allowable Subject Matter
Claims 2-19 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The applicant discloses a command system/method for performing a registration process of registering a speaker whose voice command is permitted to be received. The prior art of record fails to teach or fairly suggest the claimed combinations of features. The applicant’s arguments at the remarks section regarding claims 10 and 15 are persuasive. A search has been conducted no new reference has been found, so claims are allowed over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
July 29, 2022		

/ABUL K AZAD/Primary Examiner, Art Unit 2656